Citation Nr: 0921788	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from April 1953 to 
March 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2006 rating decision in which the RO, inter 
alia, denied the Veteran's claim for a TDIU.  The Veteran 
filed a notice of disagreement (NOD) in October 2006, and the 
RO issued a statement of the case (SOC) in January 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2007.

In May 2009, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been granted service connection for 
residuals of cold injuries of the right and left lower 
extremities (each rated as 30 percent disabling) and 
residuals of cold injuries of the right and left upper 
extremities (each rated as 20 percent disabling); the 
combined rating is 80 percent.

3.  The Veteran worked as a heavy equipment operator with the 
Operating Engineers Union from 1962 until his retirement in 
1989.  

4.  The competent evidence on the question of whether the 
nature and severity of the Veteran's service-connected 
disabilities prevent him from obtaining and retaining 
substantially gainful employment is, at the very least, 
evenly balanced.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claim for a TDIU, the 
Board finds that all notification and development action 
needed to fairly adjudicate this claim has been accomplished.  

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2008).

In this case, the Veteran has been granted service connection 
for residuals of cold injuries of the right and left lower 
extremities (each rated as 30 percent disabling) and 
residuals of cold injuries of the right and left upper 
extremities (each rated as 20 percent disabling); the 
combined rating is 80 percent.  For purposes of determining 
whether the minimum percentage requirements for a TDIU under 
38 C.F.R. § 4.16(a) are met, disabilities of one or both 
lower extremities are considered one disability.  Hence, the 
Veteran meets the minimum percentage requirements under 38 
C.F.R. § 4.16(a).  The remaining question, then, is whether 
the Veteran's service-connected disabilities render him 
unemployable.

The central inquiry is "whether [a] veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a 
veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2008); see also Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that a TDIU is warranted.

The Veteran's December 2006 claim (VA Form 21-8940) reflects 
that he worked as a heavy equipment operator with the 
Operating Engineers Union from 1962 to 1989.  He indicated 
that he did not leave his job because of disability and did 
not receive disability retirement benefits. 

In connection with his TDIU claim, the Veteran underwent a VA 
examination in February 2006 to obtain an assessment of the 
impact of his service-connected disabilities upon his 
employability.  The Veteran reported pain and stiffness in 
his hands and feet making it difficult for him to sleep.  He 
said the pain was constant, but worse while walking or 
standing, and during the night.  He said that he retired in 
1989 because of breathing problems-specifically, chronic 
obstructive pulmonary disease (COPD).  

On physical examination, the Veteran's posture and gait were 
normal.  His hands and feet were cold to touch with thinning 
skin and no hair growth.  The feet showed a red moccasin-type 
appearance around the bottom of the feet; tinea pedis between 
the digits, tibialis and dorsalis pedis pulses were both 1+.  
There were no lesions, ulceration, edema, atrophy, or 
scarring.  He had diminished muscle strength (4/5) and 
diminished sensation to light touch in the hands and feet.  
There was no limitation of motion.  An X-ray of his feet 
revealed bilateral hallux valgus with cystic degenerative 
changes within the first metatarsal heads.  The VA examiner 
diagnosed peripheral neuropathy of the upper and lower 
extremities and degenerative joint disease of the lower 
extremities and stated that these problems were the result of 
cold injuries.  Furthermore, the examiner stated, "[a]s far 
as how this would effect sedentary employment, prolonged 
sitting causes increased stiffness and pain and as far as how 
it would impact physical employment, the walking or standing 
would cause increased pain as well.  The [V]eteran should be 
considered unemployable due to his service-connected 
disabilities."  

Private medical records from West Virginia University 
Hospitals and VA treatment records reflect that the Veteran 
was also being treated for nonservice-connected disabilities, 
including hypertension, severe COPD, anxiety, and bilateral 
knee degenerative joint disease.  A November 2005 VA 
treatment record notes that prolonged ambulation was 
difficult due to shortness of breath and fatigue.  A December 
2005 VA treatment record notes that the Veteran reported that 
he had difficulty maintaining stable work in the past because 
of persistent pain in his knees.  

In denying the Veteran's claim for a TDIU, the RO noted that 
the evidence did not show that the Veteran terminated his 
employment due to service-connected disabilities, and that 
the February 2006 VA examiner did not take into consideration 
the Veteran's nonservice-connected disabilities in rendering 
her opinion. 

As regards to the Veteran's termination of employment, the 
evidence indicates merely that he retired in 1989.  However, 
he has not alleged or even suggested that his retirement was 
due to service-connected disabilities.  This, however, does 
not preclude the possibility that since his retirement, his 
service-connected disabilities have worsened and have 
rendered him unable to work if he desired to do so.  

Moreover, the Board finds that the only reasonable 
interpretation of the February 2006 VA examiner's opinion is 
that the service-connected disabilities, by themselves, 
render the Veteran unemployable.  The examiner listed the 
diagnoses associated with the service-connected cold injuries 
and opined that these problems would impact both sedentary 
and physical employment to the point where the Veteran should 
be considered unemployable "due to his service-connected 
disabilities."  The examiner was correct in not taking into 
account the Veteran's nonservice-connected disabilities as 
the only pertinent question is whether the Veteran's service-
connected disabilities, alone, render him unemployable.  The 
February 2006 VA examiner has provided the only competent 
medical opinion on this question by answering it in the 
affirmative.  The Board points out that VA adjudicators are 
not free to ignore or disregard the medical conclusions of a 
VA physician.  See e.g., Willis v. Derwinski, 1 Vet. App. 66 
(1991).

Thus, while there is some evidence suggesting that 
nonservice-connected disabilities may also play a role in 
rendering the Veteran unemployable, given the February 2006 
examiner's opinion, as discussed above, the Board finds that, 
at the very least, the competent evidence on the question of 
whether the Veteran's service evidence is in relative 
equipoise.  

When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Given the evidence noted above, and resolving all reasonable 
doubt in the Veteran's favor, the Board concludes that the 
criteria for a TDIU are met.


ORDER

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


